DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
Election/Restrictions
Claim 37 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/6/2019.
 
Response to Amendment
Acknowledgement is made of the claims and arguments filed 3/10/2021.

Response to Arguments
Applicant's arguments filed 3/10/2021 are acknowledged but considered moot in view of the new grounds of rejection.
Applicants’ arguments point to paragraph [0039] and Figures 3A to 4D of the instant application for support for the amended limitation “wherein each of the compliant joints is more compliant than 
Under a hypothetical interpretation of the specification that one would read the aforementioned limitation to be implied or inherent based on the assumption that a joint would provide more compliance than adjacent non-joints by virtue of the principle function of a joint in general, then Examiner would point out that the same principle would lead one of ordinary skill in the art to find the feature to be obvious so long as prior art deems obvious the use of a joint.  This statement is provided solely to assist Applicants in better understanding how the broadest reasonable interpretation of claim language is made for the purposes of expediting prosecution.  
Furthermore, the review of the specification has determined that the specification suggests that the design of the link arms is based on intended catheter use and the resulting desired elastic properties (e.g. publication of the instant application: para 47).  There is no unpredictable result mentioned for the specific feature of each compliant joint being more compliant than adjacent portions of the respective link arms.  Therefore, this modification, even if proper support were provided, would be considered an obvious design choice to one of ordinary skill in the art at the time of the invention.  Applicants’ attention is directed to the underlined portions of the 103 rejection below for the modifications made to the rejection that is relevant to the aforementioned limitations.
Applicants argue that the Park reference does not teach or suggest “wherein each of the plurality of link arms includes an indentation defined in each of the plurality of link arms configured to allow each of the plurality of link arms to flex at the indentation” (e.g. page 10, last paragraph of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23, 25-30, 32-37, 39, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 21 and 36, Applicants’ arguments filed 3/10/2021 point to paragraph [0039] and Figures 3A to 4D of the instant application for support for the amended limitation “wherein each of the compliant joints is more compliant than adjacent portions of the respective link arms” (e.g. page 6, first section of the arguments).  However, page 10 of the specification of the instant application does not provide proper support for the scope of this limitation.  The specification does not mention the property of “adjacent portions” of “link arms” and their relative degree of compliancy with respect to the compliance of the joint.  Rather, mention throughout the specification only describes “compliance” relative to the general coupler.  Therefore, the amended limitation lacks proper support in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 25-30, 32-36, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wardle et al. (U.S. 2004/0116992 A1, of record) in view of Lamson et al. (U.S. 2009/0060977 A1), and further in view of Park et al. (U.S. 2004/0056751 A1).
		Regarding claims 21, 22, 32, and 36, Wardle et al. teach a catheter shaft coupler (e.g. fig. 3-6, rigid segments 140 and 142 would be fully capable of coupling a catheter sized to the circumference; alternatively refer to fig. 15-17, where the device is within a shaft of catheter 220), comprising: 
		an optical sensor with an emitter and receiver connected to the second rigid segment (e.g. para 13, “oxygen saturation sensors…anchor to a wall of an internal organ”).
		a first rigid segment (e.g. fig. 10-12, item 142; or fig. 3-6, item 142; alternatively refer to below citations for ‘a second rigid segment’);  
		a second rigid segment (e.g. fig. 10-12, items 140; or fig. 3-6, item 140; alternatively refer to above citations for the above ‘a first rigid segment’);  
		a plurality of link arms extending between the first rigid segment and the second rigid segment (e.g. fig. 10-12, items 144; fig. 3-6, items 144 & 152), wherein the plurality of link arms are configured to: connect the first rigid segment and the second rigid segment (e.g. fig. 10-12, items 144; fig. 3-6, items 144 & 152);  and allow the second rigid segment to deflect with respect to the first rigid segment, and have a rigidity less than the proximal rigid segment and the distal rigid segment (e.g. see fig. 3-6, refer of the changing of the locations of items 142 relative to 140 in the figures).
		Wardle et al. teach, wherein the first rigid segment is connected to a proximal portion of a catheter shaft and the second rigid segment is connected to a distal portion of the catheter shaft (e.g. fig. 15-17, refer to item 220 as the catheter in which item 112 (which is also shown in fig. 10-12) is inside of).
	Wardle et al. teach the limitations as discussed above, but may fail to explicitly teach wherein each of the plurality of link arms extend circumferentially around less than an entire circumference of at 
Wardle et al. and Lamson et al. teach the limitations as discussed above, but may fail to explicitly teach wherein each of the plurality of link arms are connected to the first rigid segment and the second rigid segment by compliant joints, where the compliant joints are implemented as indentations defined in each of the plurality of the link arms configured to allow each of the plurality of link arms to flex at the indentation, where the compliant joints are implemented as indentations in the link arms, wherein each of the compliant joints is more compliant than adjacent portions of the respective link arms.  However, in the same field of endeavor, Park et al. teach two rigid segments connected by compliant joints where the compliant joints are implemented as indentations in the link Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have each of the plurality of link arms connected to the first rigid segment and the second rigid segment by compliant joints where the compliant joints are implemented as indentations defined in each of the plurality of the link arms configured to allow each of the plurality of link arms to flex at the indentation, where the compliant joints are implemented as indentations in the link arms, wherein each of the compliant joints is more compliant than adjacent portions of the respective link arms.  Such a modification is considered a design choice since it’s known that different shapes and materials would produce different flexibilities (e.g. para 26, “The mechanism design can be any shape and/or configuration as long as it utilizes structural compliance (elasticity and/or superelasticity) as a main design parameter.  Similarly, as one skilled in the art would appreciate, the rest of the tubular structure can be in any suitable configuration, size, and length, etc., optimized for a particular application and thus is not limited to what is shown here.  Moreover, in addition to nitinol, other flexible, resilient biocompatible metal or polymer materials can also be utilized as long as they have reversible structural behaviors, i.e., have elastic and/or superelastic behaviors while actuated.“). Furthermore, the review of the specification of the instant shows that the design of the coupler is based on intended catheter use and the resulting desired elastic properties (e.g. publication: para 47).  There is no unpredictable result mentioned for the specific feature of each compliant joint being more compliant than adjacent portions of the respective link arms or for the compliant joints implemented as indentations defined in each of the plurality of the link arms configured to allow each of the plurality of link arms to flex at the indentation.  Therefore, this modification would be considered an obvious design choice to one of ordinary skill in the art at the time of the invention, as admitted by Applicants’ own specification.
claims 22 and 32, Wardle et al. teach, wherein the first rigid segment is connected to a proximal portion of a catheter shaft and the second rigid segment is connected to a distal portion of the catheter shaft (e.g. fig. 15-17, refer to item 220 as the catheter in which item 112 (which is also shown in fig. 10-12) is inside of).
		Regarding claim 23, Wardle et al. teach wherein the catheter shaft coupler is configured to allow the distal portion of the catheter shaft to deflect with respect to the proximal portion of the catheter shaft (this function is possible based on the flexible properties of item 144 shown in fig. 10-12).
		 Regarding claim 25, Wardle et al. teach wherein a first end of each of the plurality of link arms is connected to the first rigid segment and a second end of each of the plurality of link arms is connected to the second rigid segment (e.g. fig. 10-12, items 144; fig. 3-6, items 144 & 152).
		Regarding claim 26, Wardle et al. teach wherein: the first end of each of the plurality of link arms includes a proximal end that is connected to a distal end of the first rigid segment; and the second end of each of the plurality of link arms includes a distal end that is connected to a proximal end of the second rigid segment (e.g. fig. 10-12, items 144; fig. 3-6, items 144 & 152). 
		Regarding claim 27, Wardle et al. teach wherein the plurality of link arms are configured to allow the second rigid segment to move proximally with respect to the first rigid segment in response to a compressive force being applied to the second rigid segment (e.g. fig. 10-12, items 144; fig. 3-6, items 144 & 152; para 64, a compressive force would cause an expanded state of legs 144 when the anchor is not in the delivery catheter). 
		Regarding claim 28, Wardle et al. teach wherein an angle of each of the plurality of link arms with respect to at least one of the first rigid segment and the second rigid segment changes in response to a force being applied to the second rigid segment (e.g. fig. 10-12, items 144; fig. 3-6, items 144 & 152; refer to the changing angles of item 144 between expanded and compressed states). 
claim 29, Wardle et al. teach the shaft coupler further comprising a plurality of bump stops disposed on at least one of a distal surface of the first rigid segment and a proximal surface of the second rigid segment, wherein the plurality of bump stops are configured to limit a proximal movement of the second rigid segment with respect to the first rigid segment (e.g. fig. 11 and 12, refer to the bump protruding on the left of item 186; since the bumps near item 186 serves to anchor the device 112, it would be involved in the relative rotation between the ends 140 and that opposite to it (188/184/186 ) as the device expands, thereby participating on the movement between the two ends). 
		Regarding claim 30, Wardle et al. teach wherein an electrode is connected to a distal end of the second rigid segment (e.g. fig. 11, item 120; claim 12, “sensing electrode”). 
		Regarding claim 33, Wardle et al. teach wherein: a plurality of variable gaps are defined by the proximal rigid segment, the distal rigid segment, and the plurality of link arms; and a size of each of the plurality of variable gaps changes in response to the distal rigid segment being deflected with respect to the proximal rigid segment (e.g. fig. 3-6, refer to the gaps between the legs 144 as the device 122 expands; the distance between the legs would increase as the device expands from the compressed state of fig. 3) . 
		Regarding claim 34, Wardle et al. teach the device further comprising a plurality of bump stops disposed on a distal surface of the proximal rigid segment, wherein the plurality of bump stops are configured to limit a size of the variable gaps (e.g. fig. 11 and 12, refer to the bump protruding on the left of item 186; since the bumps near item 186 serves to anchor the device 112, it would be involved in the relative rotation between the ends 140 and 142 as the device expands, thereby participating on the movement between the two ends).
		Regarding claim 35, Wardle et al. teach wherein the plurality of link arms are configured to allow circumferential rotation of the distal rigid segment relative to the proximal rigid segment (e.g. fig. 10, item 11; para 66 “proximal ring 140 rotates relative to the distal ring 142”). 
claims 38, Wardle et al. teach wherein each of the plurality of link arms are connected to the first cylindrical rigid segment and the second cylindrical rigid segment by compliant joints (e.g. fig. 10-12, refer to the interface between arms 144 and end rings 140 and 142). 
		Regarding claims 39, Wardle et al. teach wherein the first cylindrical rigid segment is located proximally with respect to the second cylindrical rigid segment; and the first cylindrical rigid segment comprises an elongate flexible body (e.g. fig. 15-17, refer to item 220 as the catheter in which item 112 (which is also shown in fig. 10-12) is inside of).. 
 		Regarding claims 40, Wardle et al. teach wherein the catheter shaft coupler is configured to enable circumferential rotation of the second cylindrical rigid segment with respect to the first cylindrical rigid segment (e.g. fig. 10, item 11; para 66 “proximal ring 140 rotates relative to the distal ring 142”).
		 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMER M CHAO whose telephone number is (571)272-0674.  The examiner can normally be reached on Monday – Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELMER M CHAO/Primary Examiner, Art Unit 3793